Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s Election response dated 8/8/2022.

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 8/8/2022 is acknowledged.  Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwolinski et al. (US 6,055,473).

Regarding claim 1, Zwolinski discloses:
A lumbar support system for use in an ejection seat of an aircraft, comprising: a pump (64); a plurality of bladders fluidly coupled to the pump (34, 36, 38); and a controller (60) electrically coupled to the pump, the controller operable to: select a bladder in the plurality of bladders to fluidly isolate the bladder from a remainder of bladders in the plurality of bladders; and command the pump to inflate the bladder (see at least col 3, line 68 – col 4, line 8).

Regarding claim 2, Zwolinski discloses:
The lumbar support system of claim 1, further comprising a seat pad, wherein the plurality of bladders and the seat pad are a monolithic component (see fig 1).

Regarding claim 6, Zwolinski discloses:
The lumbar support system of claim 1, wherein the controller is further operable to select the plurality of bladders to all be in fluid communication with the pump (see at least col 3, line 68 – col 4, line 8).

Regarding claim 7, Zwolinski discloses:
The lumbar support system of claim 6, wherein the controller is further operable to inflate or deflate all of the plurality of bladders simultaneously (see at least fig 2 and col 5, lines 3-32).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zwolinski et al. (US 6,055,473) in view of Stroud (US 5,427,331).

Regarding claim 3, Zwolinski discloses the lumbar support system of claim 1, but does not disclose:
wherein the plurality of bladders are configured to be disposed in a seat pad of the ejection seat.
Stroud teaches an ejection seat having seat bladders (31A, 31B, 31C) for the purpose of providing varied pressure to suit the comfort and safety needs of the occupant.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the lumbar bladders of Zwolinski with the ejection seat of Stroud yielding the predictable result of providing an ejection seat having a plurality of bladders for comfort and safety of the occupant.

Regarding claim 5, Zwolinski discloses the lumbar support system of claim 1, wherein the plurality of bladders comprises a first bladder (38), a second bladder (36), and a third bladder (34), wherein the first bladder is configured to be disposed proximate a seat bucket in a seat back, wherein the second bladder is configured to be disposed vertically adjacent to the first bladder, and wherein the second bladder is configured to be disposed between the first bladder and the third bladder (see fig 1), but does not disclose that the seat is an ejection seat.
Stroud teaches an ejection seat having seat bladders (31A, 31B, 31C) for the purpose of providing varied pressure to suit the comfort and safety needs of the occupant.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the lumbar bladders of Zwolinski with the ejection seat of Stroud yielding the predictable result of providing an ejection seat having a plurality of bladders for comfort and safety of the occupant.




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zwolinski et al. (US 6,055,473) in view of Fagan et al. (US PG Pub 2020/0148366).

Regarding claim 4, Zwolinski discloses the lumbar support system of claim 1, but does not disclose:
wherein the controller is further operable to command the pump to vary an inflation and a deflation of the plurality of bladders in response to receiving a massage command.
Fagan teaches a seating system wherein the controller is further operable to command the pump to vary an inflation and a deflation of the plurality of bladders in response to receiving a massage command (see at least paragraph 0038).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Zwolinski with the massage feature of Fagan yielding the predictable result of providing enhanced user comfort.

Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stroud (US 5,427,331) in view of Fagan et al. (US PG Pub 2020/0148366).

Regarding claim 15, Stroud discloses an aircraft ejection seat having a seat bucket; a seat back coupled to the seat bucket (see figs 1A and 1B); a seat pad coupled to the seat back (see fig 1A)
Stroud does not disclose:
a lumbar support system disposed in the seat back, the lumbar support system comprising; an adjustable lumbar region disposed in the seat pad; and a controller electrically coupled to at least one of a motor and a pump, the controller operable to adjust and vary a pressure in a lumbar region in response to receiving a massage command.
Fagan teaches an aircraft seat having a lumbar support system disposed in the seat back, the lumbar support system comprising an adjustable lumbar region disposed in the seat pad; and a controller electrically coupled to at least one of a motor and a pump, the controller operable to adjust and vary a pressure in a lumbar region in response to receiving a massage command (see at least paragraphs 0037 and 0038).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the seat of Stroud with the back support bladders of Fagan yielding the predictable result of providing comfort for a user.

Regarding claim 17, Stroud as modified discloses:  
The aircraft ejection seat of claim 15, wherein the seat pad and the adjustable lumbar region are a monolithic component (see at least Fagan fig 12).

Regarding claim 18, Stroud as modified discloses:  
The aircraft ejection seat of claim 15, wherein the adjustable lumbar region comprises a bladder in fluid communication with the pump (see Fagan paragraphs 0037 and 0038).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim s 1-7 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/181,082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain substantially similar limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644